DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 2-21 are pending.


Claim Objections
Claims 7, 14 and 20 are objected to because of the following informalities:  
As per claim 7, line 2: “content.” should be “content” (i.e. extraneous period in body of claim”. Note that claims 14 and 20 have the same problem.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6, 9-10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toff et al. (‘Toff’ hereinafter) (Patent Number 9557896) in view of Vinna et al. (‘Vinna’ hereinafter) (Publication Number 20140229894).

As per claim 2, Toff teaches
A system comprising: at least one processor; at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to: (column 15, lines 11-44)
receive, from a client device, a request for a content history index associated with a user account; (view history of media items the user has consumed, column 3, line 65 through column 4, line 10; store playlist data and history of media items the user has consumed, column 8, lines 38-55 & column 3, line 65 through column 4, line 4, where one of skill in the art would know that storing playlist data and having a history of media items related to what a user has consumed is the same as a user having an account; see also “User Profile Home”, figure 1; in the alternative, Vinna teaches user account in a music server in paragraphs [0024]-[0025])
identify the content history index of the user account from a plurality of content history indices (view different playlists of media items that the user previously created and/or obtained, column 4, lines 4-15), wherein the content history index includes a plurality of content items that have been played-back by the user account; (media items user has consumed, e.g. played, column 3, line 65 through column 4, line 4)
and present a selectable subset of the plurality of content items of the content history index, each of the plurality of content items being associated with a user interface feature (user plays items on playlist on media viewer, column 4, lines 9-15, where a playlist is a subset of media items that user has consumed, see column 3, line 65 through column 4, line 3)
Toff does not explicitly indicate “effective to receive feedback”.
However, Vinna discloses “effective to receive feedback” (playlist interface with feedback selections for one or more songs, paragraphs [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff and Vinna because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to control which similar songs are selected by the music service and control the playback of the similar songs (see Vinna, paragraph [0003]). This gives the user the advantage of being able to use feedback mechanisms to indicate their preferences and thereby create better musical experiences.

As per claim 3,
Toff does not explicitly indicate “receive a selection at least one of the selectable subset of the plurality of the content items; and receive feedback in the interface feature effective to receive feedback regarding the selected at least one content item”.
However, Vinna discloses “receive a selection at least one of the selectable subset of the plurality of the content items; and receive feedback in the interface feature effective to receive feedback regarding the selected at least one content item” (playlist interface with feedback selections for one or more songs, paragraphs [0044]; figure 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff and Vinna because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to control which similar songs are selected by the music service and control the playback of the similar songs (see Vinna, paragraph [0003]). This gives the user the advantage of being able to use feedback mechanisms to indicate their preferences and thereby create better musical experiences.

As per claim 6, Toff teaches
the selectable subset of the plurality of content items of the content history index is presented in an order that presents a content item to be highlight first in the selectable subset of the plurality of content items of the content history index. (playlist items of active playlist with first and second media item in order, figure 6A, column 10, lines 40-54)

As per claims 9-10 and 13,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 2-3 and 6, respectively, and are similarly rejected.

As per claims 16 and 19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 2 and 6, respectively, and are similarly rejected.


Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toff et al. (‘Toff’ hereinafter) (Patent Number 9557896) in view of Vinna et al. (‘Vinna’ hereinafter) (Publication Number 20140229894) and further in view of Evans et al. (‘Evans’ hereinafter) (Publication Number 20120078997).

As per claim 4,
Neither Toff nor Vinna explicitly indicate “receive, from a second client device, a request to playback a selected at least one content item of the selectable subset of the plurality of content items; and present, to the second client device, the selected at least one content item of the selectable subset of the plurality of content items for playback, wherein the second client device is different than the client device that was used to previously play-back the selected at least one content item”.
However, Evans discloses “receive, from a second client device, a request to playback a selected at least one content item of the selectable subset of the plurality of content items; and present, to the second client device, the selected at least one content item of the selectable subset of the plurality of content items for playback, wherein the second client device is different than the client device that was used to previously play-back the selected at least one content item” (user accessing the same content on two different devices, paragraph [0014], see also abstract and paragraph [0002]; note that Toff shows a user selecting content from a selectable subset as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff, Vinna and Evans because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to access content on devices not otherwise associated with the user and receive content in formats or versions that are appropriate for those unknown devices even if the user has not previously accessed content in those formats or versions (see Evans, abstract). This gives the user the advantage of more options for viewing content.

As per claim 5,
Neither Toff nor Vinna explicitly indicate “prior to the presentation of the selected at least one content item, select a version of the selected at least one content item that best suited for performance on the second client device.”
However, Evans discloses “prior to the presentation of the selected at least one content item, select a version of the selected at least one content item that best suited for performance on the second client device” (user accessing the same content on two different devices, paragraph [0014], see also abstract and paragraph [0002]; content can have different format or version and selecting the optimal version based on device capabilities, paragraphs [0014],[0021]-[0022]; note that Toff shows a user selecting content from a selectable subset as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff, Vinna and Evans because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to access content on devices not otherwise associated with the user and receive content in formats or versions that are appropriate for those unknown devices even if the user has not previously accessed content in those formats or versions (see Evans, abstract). This gives the user the advantage of more options for viewing content.

As per claims 11-12,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 4-5 and are similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toff et al. (‘Toff’ hereinafter) (Patent Number 9557896) in view of Vinna et al. (‘Vinna’ hereinafter) (Publication Number 20140229894) and further in view of Prager (Publication Number 20090006335).

As per claim 7,
Neither Toff nor Vinna explicitly indicate “at least one of the plurality of content items of the content history index is an item of […] content., and wherein the user account is an anonymous user account”.
However, Prager discloses “at least one of the plurality of content items of the content history index is an item of […] content., and wherein the user account is an anonymous user account” (paragraphs [0102]-[103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff, Vinna and Prager because using the steps claimed would have given those skilled in the art the tools to improve the invention by having different portions of a system available or applicable to anonymous or authenticated users (see Prager, paragraph [0100]). This gives the user the advantage of being able to segregate users based on their willingness to share identifying information.
Neither Toff, Vinna nor Prager explicitly indicate does not expressly show invitational [content].
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Having a content history index of content items would be performed the same regardless of the data content. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have an index having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.


Claims 8, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toff et al. (‘Toff’ hereinafter) (Patent Number 9557896) in view of Vinna et al. (‘Vinna’ hereinafter) (Publication Number 20140229894) and further in view of KRISHNAMURTHY et al. (‘KRISHNAMURTHY’ hereinafter) (Publication Number 20130212493).

As per claim 8, 
Neither Toff nor Vinna explicitly indicate “identify, based on a content item identifier at least one of the plurality of content items of the content history index, one or more related content items in addition to the presented selectable subset of the plurality of content items that have been played-back by the user account; and present the one or more related content items as selectable for play back by the user account.”
However, KRISHNAMURTHY discloses “identify, based on a content item identifier at least one of the plurality of content items of the content history index, one or more related content items in addition to the presented selectable subset of the plurality of content items that have been played-back by the user account; and present the one or more related content items as selectable for play back by the user account” (provide content recommendation of similar content to content displayed based on criteria, paragraph [0029], where criteria can include content, genre/category, paragraph [0021], where criteria reads on content item identifier; note that Toff teaches content history index as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff, Vinna and KRISHNAMURTHY because using the steps claimed would have given those skilled in the art the tools to improve the invention by helping a user discover new content that would be potentially of interest (see KRISHNAMURTHY, paragraph [0007]). This gives the user the advantage of being able to more easily find desirable content.

As per claim 15,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 8 and is similarly rejected.

As per claim 17,
Neither Toff nor Vinna explicitly indicate “identify, based on a content item identifier of the selected at least one content item of the selectable subset presented to the client device, one or more related content items in addition to the presented selectable subset of the plurality of content items; and provide at least one of the one or more related content items with the at least one content item presented to the client device.”
However, KRISHNAMURTHY discloses “identify, based on a content item identifier of the selected at least one content item of the selectable subset presented to the client device, one or more related content items in addition to the presented selectable subset of the plurality of content items; and provide at least one of the one or more related content items with the at least one content item presented to the client device” (provide content recommendation of similar content to content displayed based on criteria, paragraph [0029], where criteria can include content, genre/category, paragraph [0021], where criteria reads on content item identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Toff, Vinna and KRISHNAMURTHY because using the steps claimed would have given those skilled in the art the tools to improve the invention by helping a user discover new content that would be potentially of interest (see KRISHNAMURTHY, paragraph [0007]). This gives the user the advantage of being able to more easily find desirable content.

As per claim 21,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 8 and is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198